At a former day of this term of court, we reversed and *Page 196 
remanded this case notwithstanding appellant had filed a request that his appeal be dismissed. The original opinion, in unmistakable language, states our conclusion for reversing and remanding the case, and we can see no need for any further discussion thereof. He contends that if the trial court was without jurisdiction to try the case, then this court did not acquire jurisdiction to reverse and remand the same.
It must be borne in mind that the County Court of Coleman County had potential jurisdiction, but in the absence of an information had not acquired active jurisdiction over the person of appellant, and this matter was properly before this court by reason of the fact that he perfected his appeal.
The motion for rehearing is overruled.
Opinion approved by the Court.